Title: From Thomas Jefferson to James Monroe, 3 February 1802
From: Jefferson, Thomas
To: Monroe, James


          
            Th: Jefferson to Govr. Monroe.
            Feb. 3. 02.
          
          Will you be so good as to deliver the inclosed letters to Prince Ruspoli, to whom I should have sent them before he left this place, but was prevented by indispensable occupations. as I know he is to call on you, the omission can be supplied; the object of the letters being to have him attended to at Monticello. should he be gone, or not go that rout, let them be sent to Monticello, as they respect some other matters.
          The Senate recieved a recruit (mr Bradly) the day before yesterday. they yesterday discharged their committee on the Judiciary bill, and will this day read it a 3d. time & pass it. health & happiness.
          
            Th: Jefferson
          
        